*388ON MOTION FOR REHEARING.
KRUEGER, Judge.
Appellant has filed a motion for a rehearing in which he asserts that we committed four errors in the original disposition of this case:
First, because we failed to discuss his objection to the court’s charge in that the court failed to instruct the jury on the law of misdemeanor theft. If the evidence had raised the issue of misdemeanor theft, he would have been entitled to a charge thereon, and the court, no doubt, would have given an adequate instruction on the law relative thereto; but we fail to find any evidence which would require such a charge. The proof shows that the property which appellant stole far exceeded the value of Fifty Dollars.
The other three contentions which appellant makes are equally without merit and we see no need for entering upon an extended discussion thereof as it would only lengthen this opinion and serve no useful purpose.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.